Citation Nr: 0732018	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In a September 2005 correspondence, the veteran's 
representative appears to raise claims for loss of use of the 
lower extremities.  In addition, the representative asserts 
that the veteran's claim on appeal should have been 
considered under 38 C.F.R. § 3.321(b)(1).  Inasmuch as these 
issues have not been developed for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Board finds that the veteran has not been afforded an 
examination to determine whether his service-connected 
disabilities require him to need to have the aid and 
attendance of another person and/or results in him being 
housebound.  In addition, the Board points out that the Court 
has recently clarified that housebound benefits are payable 
where the pertinent service-connected disabilities cause the 
veteran to be substantially confined to the home or its 
immediate premises.  See Hartness v. Nicholson, 20 Vet. App. 
216 (2006).  Such determinations must be based on medical 
evidence, and not simply the history reported by the veteran.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006).  
Accordingly, a remand is required to afford the veteran a 
pertinent VA examination. 

The Board notes that the veteran is currently service-
connected for the following disabilities: Post-traumatic 
stress disorder (PTSD), rated 30 percent disabling; residuals 
gunshot wound, through and through, right leg, rated 40 
percent disabling; residuals gunshot wound left chest with 
retained foreign body, residuals pneumothorax and 
thoracotomy, scar left chest, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; hearing loss, rated 0 
percent disabling; scar on left chin, rated 0 percent 
disabling and; appendectomy scar, rated 0 percent disabling - 
for a combined disability evaluation of 70 percent.  In 
addition, the veteran was granted a total disability rating 
effective October 16, 2001 for individual unemployability due 
to service-connected disabilities. 

The Board notes that the veteran was provided an August 2003 
VCAA letter.  This letter, however, is inadequate as it 
pertains to the claim for special monthly compensation based 
on the need for regular aid and attendance and/or housebound 
status.  Therefore, the veteran should be afforded a VCAA 
letter which complies with 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  With respect to the claim for special 
monthly compensation based on the need 
for aid and attendance and based on 
housebound status, the RO should send an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The letter should 1) advise the veteran 
of the evidence necessary to substantiate 
his claim; 2) advise the veteran of the 
evidence he is to provide; 3) advice the 
veteran of the evidence VA will obtain; 
and 4) inform the veteran that he should 
provide any evidence in his possession 
that pertains to his claim.  The letter 
should also inform the veteran of the 
type of evidence necessary to establish 
an effective date in the event that the 
claim is granted.

2.  After completion of the above, 
arrange for the veteran to undergo 
appropriate VA examination(s) for special 
monthly compensation purposes.  Send the 
claims folder to the examiner(s) for 
review.  The examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should provide comments as 
to whether, due to service-connected 
disability or disabilities, the veteran:

a. is unable to dress or undress himself.

b. is unable to keep himself ordinarily 
clean and presentable.

c. has frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliance which normal 
persons would be unable to adjust without 
aid such as supports, belts, or those 
with lacings at the back).

d. is unable to feed himself through loss 
of coordination of upper extremities or 
through extreme weakness.

e. is unable to attend to the wants of 
nature.

f. has incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his daily 
environment.

g. is bedridden. Bedridden for VA 
purposes is that condition which through 
its essential character actually requires 
that the veteran remain in bed. The fact 
that the veteran may have voluntarily 
taken to bed or that a physician has 
prescribed rest in a bed for the greater 
or lesser part of the day to promote 
convalescence or cure will not suffice.

h. is blind.

i. is housebound, meaning that he is 
substantially confined to his or his 
dwelling and the immediate premises and 
that such will continue throughout his 
lifetime.

j. is so helpless as to need regular aid 
and attendance.

For each comment requested above, the 
examiner should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After undertaking any other 
development deemed appropriate in 
addition to that specified above, re-
adjudicate the veteran's claim for SMC 
based on the need for aid and attendance 
of another or by being housebound.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

